DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Grzelak on 05 February 2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1 line 12, “pressure” was changed to --the pressure--
In claim 1 line 14, “pressure” was changed to --the pressure--
In claim 7 line 8, “force for” was replaced by --force based on the load for--
In claim 7 lines 10-11, “the pressure and/or force” was replaced by --the determined pressure and/or determined force”
In claim 7 line 12, “the pressure and/or force” was replaced by --the determined pressure and/or determined force”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art combination was Hickey in view of Tanaka and Fujii as shown in prior office action.  The combination fails to teach the control unit open some ventilation channels while close other ventilation channels on a seat surface based on sensor readings.  The combination teach either open all the ventilation openings or close all the openings.  If the combination were to be modified to open some of the openings while close the rest of the openings, it would teach away from the Hickey in view of Tanaka and Fujii.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762